Citation Nr: 0336464	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  96-36 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a chronic, acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to April 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  During the pendency of the appeal, 
the claims file was transferred to the RO in Providence, 
Rhode Island, from where this case has been certified, 
because the veteran's residence, although in Massachusetts, 
is under that RO's jurisdiction.  

In July 2000, the Board remanded the case to the RO for 
further development and readjudication.  The claim was denied 
and the case returned to the Board.  In an August 14, 2002, 
decision, the Board denied service connection for chronic, 
acquired psychiatric disorder, diagnosed as agoraphobia with 
panic attacks.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans' Claims 
(Court).  

In an April 2003 order, the Court granted the parties' Joint 
Motion for Remand of the Board's August 2002 decision.  
Pursuant to the actions requested in the Joint Motion, the 
Court vacated the Board's decision and remanded the issue of 
entitlement to service connection for a chronic, acquired 
psychiatric disorder to the Board for issuance of a 
readjudication decision that takes into consideration 
38 U.S.C.A. § 1111 (West 2002) and 38 C.F.R. § 3.304(b) 
(2003).  


REMAND

The Board reminds the RO that the Veterans Claims Assistance 
Act of 2000 (VCAA), was signed into law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); see also Charles v.Principi, 16 
Vet. App. 370, 373; Quartuccio v. Principi, 16 Vet. App. 183, 
187.  

Recent decisions of the United States Court of Appeals for 
the Federal Circuit, in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003), and in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), have also addressed pertinent provisions 
pertaining to due process concerning VA's notification and 
duty to assist requirements.  

In the parties' Joint Motion, it is argued that neither the 
RO nor the Board addressed the provisions of 38 U.S.C.A. 
§ 1111 and 38 C.F.R. § 3.304(b) pertaining to "soundness," 
in that, "every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment..."  In 
the veteran's case, the argument is made that the statute and 
regulation are applicable because his enlistment examination 
was negative for any chronic, acquired psychiatric disorder 
and medical evidence tends to prove that the veteran's 
current anxiety condition was demonstrated during service.  
Hence, readjudication is required to determine what if any 
application of 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b) 
have on the veteran's claim for service connection for a 
chronic, acquired psychiatric disorder.  

VA General Counsel has recently issued a precedent opinion 
addressing the requirements for rebutting the presumption of 
sound condition under 38 U.S.C.A. § 1111 and 38 C.F.R. 
§ 3.304(b).  See VAOPGCPREC 3-2003, July 16, 2003.  The Board 
shall be bound in its decisions by the regulations of the 
Department, instruction of the Secretary, and the precedent 
opinions of VA General Counsel.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran another 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing the 
disability and entitlements at issue, is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Thereafter, the RO should 
readjudicate this claim consistent with 
the parties' Joint Motion, to include the 
provisions of 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304(b), as well as 
VAOPGCPREC 3-2003, July 16, 2003.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

